Detailed Action
Claims 1-15 are pending. 
Claims 1-15 are rejected. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitations “an analysis unit which analyzes, a display control unit which outputs, a storage unit which associates” in claims 1 and 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although Fig 4 and the corresponding paragraphs in the specification mentions the above limitations, the specification does not discloses the corresponding structure, material that build/constructs the units.     Therefore, the claims fail to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitations “an analysis unit which analyzes, a display control unit which outputs, a storage unit which associates” in claims 1 and 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although Fig 4 and the corresponding paragraphs in the specification mentions the above limitations, the specification does not discloses the corresponding structure, material that build/constructs the units.     Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-15 are rejected under 35 U.S.C. 103 as being anticipated by Calio et al (Pub. No.: US 2014/0211984 A1) in view of OGAWA et al (Pub. No.: US 2014/0036149 A1).
As per claim 1, Calio discloses an abnormal state detection device comprising: -	an acquisition unit which acquires an image imaging a device (Calio,  paragraph 0043, wherein the asset management system 150 may instruct the automated robot 160 to capture one or more snapshot and/or video images of the IT assets of the rack 120 and/or 170 using its digital camera(s)) that performs an output of an abnormal state using an LED (Calio,  paragraph 0024, 0042, wherein the turning on/off of these LEDs generates a pattern of LEDs that may be detected by the digital camera(s) of the automated robot 160 when the automated robot 160 takes a snapshot of the IT assets. In addition, the illustrative embodiments may further use some of the lights, LEDs, or the like on the assets to build additional error correction schemes to improve the detection accuracy of the defined patterns); -	an analysis unit which analyzes the abnormal state of the device based on a light emission pattern of the LED in the image, and generates auxiliary information indicating the abnormal state based on an analysis result (Calio,  paragraph 0043, wherein The automated robot 160 may perform an initial set of image/video analysis operations to generate a digital image or set of digital images that may be used to identify a detected blade center visual output pattern, e.g., LED pattern, which may be communicated back to the asset management system 150). Calio does not explicitly teaches  -	a display control unit which outputs the auxiliary information to a display unit. However, using a display control unit to display auxiliary information is well known in the art. For example,  OGAWA discloses a display control unit which outputs the auxiliary information to a display unit (OGAWA, paragraph 0076, wherein auxiliary information display controller 704 causes the display module 101 to display auxiliary information when the auxiliary information display command is received. More specifically, the auxiliary information display controller 704 superimposes (overlays) auxiliary information on a content image, which is based on the type of content data represented by the auxiliary information, and causes the display module 101 to display the superimposed auxiliary information). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Calio such that the auxiliary information is displayed on a display unit as claimed because this would have provided a way to allow users such as administrators and/or technicians to view the auxiliary information.     

	As pre claim 2, claim 1 is incorporated and OGAWA discloses wherein the display control unit superimposes and displays the auxiliary information over a part of the image (OGAWA, paragraph 0076, wherein auxiliary information display controller 704 causes the display module 101 to display auxiliary information when the auxiliary information display command is received. More specifically, the auxiliary information display controller 704 superimposes (overlays) auxiliary information on a content image, which is based on the type of content data represented by the auxiliary information, and causes the display module 101 to display the superimposed auxiliary information); 

wherein the analysis unit generates the auxiliary information based on the analysis result obtained by performing analysis using a plurality of images obtained by continuously imaging the device (Calio,  paragraph 0043, wherein The automated robot 160 may perform an initial set of image/video analysis operations to generate a digital image or set of digital images that may be used to identify a detected blade center visual output pattern, e.g., LED pattern, which may be communicated back to the asset management system 150);

As pre claim 4, claim 1 is incorporated and Calio discloses wherein the analysis unit analyzes a plurality of abnormal states from the image (Calio,  paragraph 0024, 0042, 0096, wherein the turning on/off of these LEDs generates a pattern of LEDs that may be detected by the digital camera(s) of the automated robot 160 when the automated robot 160 takes a snapshot of the IT assets. In addition, the illustrative embodiments may further use some of the lights, LEDs, or the like on the assets to build additional error correction schemes to improve the detection accuracy of the defined patterns);

As pre claim 5, claim 1 is incorporated and Calio discloses a storage unit which associates the image, the abnormal state, and the auxiliary information with each other and stores them, -2-Customer No. 31561 Application No.: TBADocket No.: 096753-US-540-PCT wherein the analysis unit obtains the auxiliary information based on the image or the abnormal state stored in the storage unit (Calio, paragraph 0049, 0086, 0096, wherein the states of the LEDs for each of the blade center chassis are used to identify the corresponding blade center and its stored configuration information. The identification of the blade center chassis, their position within the captured image with regard to a vertical position within the rack, and the location of the visual sensor/detector platform are correlated and stored in an ;

As pre claim 6, claim 5 is incorporated and Calio discloses wherein the analysis unit associates the abnormal state, the image, and the auxiliary information with each other and causes the storage unit to store them (Calio, paragraph 0049, 0086, 0096, wherein the states of the LEDs for each of the blade center chassis are used to identify the corresponding blade center and its stored configuration information. The identification of the blade center chassis, their position within the captured image with regard to a vertical position within the rack, and the location of the visual sensor/detector platform are correlated and stored in an asset database (step 870). Thus, as a result, a mapping of the organization layout, to individual racks, to individual blade center chassis, and to individual blades is made possible);

As pre claim 7, claim 1 is incorporated and Calio discloses wherein the analysis unit changes the auxiliary information in accordance with a change of the abnormal state (Calio,  paragraph 0043, wherein The automated robot 160 may perform an initial set of image/video analysis operations to generate a digital image or set of digital images that may be used to identify a detected blade center visual output pattern, e.g., LED pattern, which may be communicated back to the asset management system 150);

As pre claim 8, claim 1 is incorporated and Calio discloses a communication unit that transmits the image or the analysis result and receives the auxiliary information (Calio, Fig 1,  paragraph 0038,  0043, wherein The BCMMs 122 and 172 communicate with the remotely located asset management system 150 via the network 110 and, based on such ;

Claims 9 and 10 are rejected under the same rationale as claim 1. In addition, Calio discloses a non-transitory computer-readable recording medium (Calio, paragraph 0027).

As pre claim 11, claim 2 is incorporated and Calio discloses wherein the analysis unit generates the auxiliary information based on the analysis result obtained by performing analysis using a plurality of images obtained by continuously imaging the device (Calio,  paragraph 0043, wherein The automated robot 160 may perform an initial set of image/video analysis operations to generate a digital image or set of digital images that may be used to identify a detected blade center visual output pattern, e.g., LED pattern, which may be communicated back to the asset management system 150);

As pre claim 12, claim 2 is incorporated and Calio discloses wherein the analysis unit analyzes a plurality of abnormal states from the image (Calio,  paragraph 0024, 0042, 0096, wherein the turning on/off of these LEDs generates a pattern of LEDs that may be detected by the digital camera(s) of the automated robot 160 when the automated robot 160 takes a snapshot of the IT assets. In addition, the illustrative embodiments may further use some of the lights, LEDs, or the like on the assets to build additional error correction schemes to improve the detection accuracy of the defined patterns);

As pre claim 13, claim 2 is incorporated and Calio discloses a storage unit which associates the image, the abnormal state, and the auxiliary information with each other and stores them, -2-Customer No. 31561 Application No.: TBADocket No.: 096753-US-540-PCT wherein the analysis unit obtains the auxiliary information based on the image or the abnormal state stored in the storage unit (Calio, paragraph 0049, 0086, 0096, wherein the states of the LEDs for each of the blade center chassis are used to identify the corresponding blade center and its stored configuration information. The identification of the blade center chassis, their position within the captured image with regard to a vertical position within the rack, and the location of the visual sensor/detector platform are correlated and stored in an asset database (step 870). Thus, as a result, a mapping of the organization layout, to individual racks, to individual blade center chassis, and to individual blades is made possible);
As pre claim 14, claim 2 is incorporated and Calio discloses wherein the analysis unit changes the auxiliary information in accordance with a change of the abnormal state (Calio,  paragraph 0043, wherein The automated robot 160 may perform an initial set of image/video analysis operations to generate a digital image or set of digital images that may be used to identify a detected blade center visual output pattern, e.g., LED pattern, which may be communicated back to the asset management system 150);

As pre claim 15, claim 2 is incorporated and Calio discloses a communication unit that transmits the image or the analysis result and receives the auxiliary information (Calio, Fig 1,  paragraph 0038,  0043, wherein The BCMMs 122 and 172 communicate with the remotely located asset management system 150 via the network 110 and, based on such communications, may control the operation of the IT assets within the corresponding racks 120 and 170 as well as provide result data back to the asset management system 150);


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454